IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LEANDRA SANSEVERE
Plaintiff :
V. : 3:18-CV-2163
(JUDGE MARIANI)
KEB HANA BANK NATIONAL

ASSOCIATION, et al.
Defendants

ORDER

 

AND NOW, THIS 24TH DAY OF MAY, 2019, upon review of Chief Magistrate Judge
Schwab's Report and Recommendation (“R&R”) (Doc. 18) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 18) is ADOPTED for the reasons stated therein."
9 Plaintiff's action is DISMISSED WITH PREJUDICE for failure to comply with the
Court’s Orders, for failure to prosecute this action, and as moot.

3 The Clerk of Court is directed to CLOSE this action.

ULM.

Robert D. Mariani} —
United Statés-Bistrict Judge

 

‘ The Court has conducted an analysis of the Poulis factors and finds that the application of those
factors further supports the dismissal with prejudice of this action. See Poulis v. State Farm Fire and Cas.
Co., 747 F.2d 863 (3d Cir. 1984).

 
